Exhibit 99.3 Third Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Third Quarter 2010 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on page 24 of this Supplement, in the Company’s 2009 Annual Report to Shareholders, in its 2009 Annual Report on Form 10-K and in other reports on file with the Securities and Exchange Commission. AMERICAN EXPRESS COMPANY THIRD QUARTER 2010 OVERVIEW CONSOLIDATED FINANCIAL RESULTS Ÿ Third quarter diluted EPS from continuing operations attributable to common shareholders of $0.90 increased 67% from $0.54 last year.Total revenues net of interest expense increased 17%.The revenue increase partially reflects the impact of the consolidation of off-balance sheet cardmember loans and related debt as discussed below. Return on average common equity (“ROCE”) was 25.6% and return on average tangible common equity (“ROTCE”), which excludes goodwill and intangibles, was 33.1%.* - Q3’09 income from continuing operations included a $180MM ($113MM after-tax) benefit related to the accounting for a net investment in the Company’s consolidated foreign subsidiaries, as discussed further on page 5.Excluding that benefit, adjusted diluted earnings per share from continuing operations for Q3’09 was $0.44. - The discontinued operations line in the Consolidated Financial Statements contains the results of operations, assets and liabilities related to various business sales. During Q3’09, this primarily included the results from American Express International Deposit Company (“AEIDC”), which was sold to Standard Chartered PLC (“Standard Chartered”) during Q3’09. Q3’09 results included $2MM of losses from discontinued operations versus nil in Q3’10. - Including discontinued operations, diluted EPS on net income attributable to common shareholders of $0.90 increased 70% from $0.53 earned last year. ADOPTION OF GAAP GOVERNING TRANSFERS OF FINANCIAL ASSETS & RELATED IMPACT Ÿ On January 1, 2010, the Company consolidated its off balance sheet cardmember loans and related debt onto its balance sheet in compliance with GAAP governing transfers of financial assets and consolidation of variable interest entities (referred to herein as “new GAAP effective January 1, 2010”, and formerly known as “SFAS 166/167”).The adoption of this guidance eliminates the securitization income, net line from the Company’s Consolidated Statements of Income starting in Q1’10, as income and expense related to securitized loans and related debt are now reported on the natural income statement lines.The Company did not restate prior period results. In addition, the Company has historically provided an “owned” basis and “managed” basis presentation of certain key loan metrics where “owned” basis metrics were prepared in accordance with GAAP and “managed” basis metrics included both non-securitized and securitized loan portfolios.Please see the “Cardmember Loan Portfolio Presentation” discussion on page 16 for a further description of currently reported information. BUSINESS METRICS Ÿ Compared with the third quarter of 2009: - Worldwide billed business of $179.3B increased 14% reflecting strong card spending across all segments and the relatively weak spending volumes in Q3’09 amidst the global economic slowdown.Adjusted for the impact of changes in foreign exchange rates, worldwide billings also grew 14%. - Worldwide total cards-in-force of 89.0MM increased 1% or 600K cards from last year, and increased 100K from last quarter.During Q3’10 the definition of cards-in-force was changed for certain retail co-brand cards in Global Network Services (“GNS”) as further discussed on page 9.The change caused a reduction to reported cards-in-force of 1.6MM.Adjusted for this change, cards-in-force would have increased by 2%, or 2.2MM cards, versus last year and 1.7MM cards versus last quarter. - Worldwide average spending per proprietary basic cards-in-force of $3,330 increased 15% during the quarter reflecting improvement in cardmember spending levels.Adjusted for the impact of changes in foreign exchange rates, worldwide average spending per proprietary basic card also grew 15%. - Worldwide cardmember loan balances of $57.2B increased 82% on a GAAP basis.On a comparable managed basis, including securitized loans in both periods, cardmember loan balances of $57.2B declined 6% from $60.7B last year, reflecting higher cardmember payment rates and lower revolving levels, partially offset by the higher cardmember spending volumes. * Please refer to Appendix I of the Third Quarter 2010 Earnings Release for the components of return on average equity (“ROE”), ROCE and ROTCE on a consolidated basis and Appendix II for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”) on a segment basis. 1 AMERICAN EXPRESS COMPANY THIRD QUARTER 2010 OVERVIEW CONSOLIDATED FINANCIAL HIGHLIGHTS Ÿ Discount Revenue:Increased 13% reflecting 14% growth in billed business volumes and a slight increase in the discount rate, partially offset by relatively faster growth in billed business related to GNS, where the Company shares the discount revenue with card issuing partners, and higher contra-revenues, including cash-back rewards costs and corporate incentive payments. Ÿ Securitization Income, Net:In accordance with the new GAAP effective January 1, 2010, the Company no longer reports securitization income, net in its income statement.Securitization income, net in Q3’09 was $71MM. Ÿ Net Interest Income:Increased 57%, primarily reflecting higher loan balances and related debt due to the new GAAP effective January 1, 2010 as interest income and interest expense from loans and debt previously held off balance sheet are now reported in the net interest income line, where in previous periods they are components of securitization income, net.Interest income and expense from the higher loan and debt balances were partially offset by a lower net yield, reflecting higher payment rates and lower revolving levels, and the implementation of elements of the recently passed H.R. 627: Credit Card Accountability Responsibility and Disclosure Act of 2009 (the “CARD Act”), which were partially offset by the benefit of certain repricing initiatives effective during 2009 and 2010. Ÿ Total Provisions for Losses: Decreased 68%, primarily driven by lower reserve requirements due to improving credit performance within both the charge card and cardmember loan portfolios, partially offset by write-offs related to securitized loans, which are reported in securitization income, net in periods prior to 2010 and are now reported in provisions for cardmember loan losses. Ÿ Marketing and Promotion Expenses:Increased 68% versus last year as lower credit provision expenses and better business trends enabled higher investment levels.Marketing and promotion expense increased 6% or $45MM versus Q2’10, reflecting higher investments related to the previously discussed credit and billings improvement. Ÿ Cardmember Rewards Expense:Increased 29%, primarily due to greater rewards-related spending volumes, higher co-brand expense, and the benefit in Q3’09 of a revised, more restrictive, redemption policy for accounts 30 days past due. Ÿ Salaries and Employee Benefits Expense: Increased 7%, reflecting merit increases, higher benefit related costs and higher incentive compensation expense. - Compared with last year, the total employee count from continuing operations of 59,200 was flat.Compared with last quarter, the total employee count increased by 200. Ÿ Segment Allocation Changes:Beginning Q1’10, the Company changed the manner in which it allocates capital and related interest expense to its reportable operating segments.The changes reflect modifications in allocation methodology that the Company believes more accurately reflect the funding and capital characteristics of its segments.The change to interest allocation also impacted the consolidated and segment reported net interest yield on cardmember loans.The segment results and net interest yield on cardmember loans for quarters prior to Q1’10 have been restated for this change. Ÿ Charge Card Write-off Period Changes:In Q1’10, the Company modified its reporting in the International Card Services (“ICS”) and Global Commercial Services (“GCS”) segments to write-off past due cardmember receivables when 180 days past due or earlier, versus its prior methodology of writing them off when 360 days past billing or earlier.This change is consistent with bank regulatory guidance and the write-off methodology adopted for the cardmember receivables portfolio in the U.S. Card Services (“USCS”) segment in Q4’08.This change resulted in approximately $60MM and $48MM of net write-offs for ICS and GCS, respectively, being included in Q1’10, which increased the net loss ratios and decreased the 90 days past billing metrics for these segments, but did not have a substantial impact on provisions for losses.Additionally, beginning in Q1’10, the Company revised the net loss ratio in the ICS and GCS segments to exclude net write-offs related to unauthorized transactions, consistent with the methodology employed in calculating the net write-off rate for USCS.Lastly, in Q1’10, the Company also enhanced the methodology for assessing the adequacy of its reserves.These modifications do not result in a change in management’s view of the Company’s underlying credit quality or risk profile for its charge card portfolio. 2 AMERICAN EXPRESS COMPANY THIRD QUARTER 2010 OVERVIEW CONSOLIDATED CAPITAL Ÿ Capital Purchase Program (“CPP”):On June 9, 2009, the Company announced that it had received notification from the Treasury that it had met all of the requirements to repurchase the CPP preferred shares.This included the pre-condition that the Company raise capital in the public markets, which it successfully did with its issuance of $3.0B of non-guaranteed senior debt on May 18, 2009 and the completion of a $500MM common equity offering on June 5, 2009.As such, the Company completed the repurchase of the CPP shares on June 17, 2009.Upon repurchase, the accretion of the preferred shares to face value was accelerated, amounting to a one-time negative EPS impact during Q2’09 of $212MM, or $0.18 per basic and diluted common share. On July 29, 2009, the Company repurchased the warrants issued under the CPP Program for $340MM, which provided the Treasury with an annualized return on the Company’s CPP participation of 26%.The warrant repurchase resulted in a reduction of cash and corresponding adjustment to Retained Earnings and Additional Paid-In Capital on the Company’s Consolidated Balance Sheet.There was no impact to the Company’s net income or EPS. Ÿ Capital Distribution to Shareholders:During Q3’10, approximately 17% of capital generated was distributed to shareholders through the Company’s quarterly common share dividend. No shares have been repurchased over the last ten quarters, as share repurchases were suspended during Q1‘08 in light of the challenging global economic environment and limitations while participating in the CPP. Since the inception of repurchase programs in December 1994, 670MM shares have been acquired under cumulative Board authorizations to repurchase up to 770MM shares.On a cumulative basis, since 1994 the Company has distributed 64% of capital generated through share repurchases and dividends. - Shares Outstanding: Millions of Shares Q3’10 Q2’10 Q3’09 Shares outstanding – beginning of period Issuance of common shares - - - Repurchase of common shares - - - Employee benefit plans, compensation and other 2 4 - Shares outstanding – end of period Ÿ Capital Ratios: As of September 30, 2010, the Company’s key consolidated capital ratios* were as follows: ($ in billions) September30, 2010 Risk-Based Capital Tier 1 % Total % Tier 1 Leverage % Tier 1 Common Equity/Risk Weighted Assets (RWA) % Tangible Common Equity (TCE)/RWA % Tier 1 Capital $ Tier 1 Common Equity $ Tier 2 Capital $ Total Average Assets** $ RWA $ TCE*** $ * These ratios represent a preliminary estimate as of the date of this Earnings Supplement and may be revised in the Company’s Third Quarter 2010 Form 10-Q. ** For the purpose of calculating the Tier 1 Leverage Ratio. *** Based upon shareholders’ equity of $15.9B less goodwill and intangible assets of $3.3B. 3 AMERICAN EXPRESS COMPANY THIRD QUARTER 2010 OVERVIEW CONSOLIDATED FUNDING AND LIQUIDITY Ÿ Funding Activities:During Q3’10, the Company primarily funded its business through deposit-taking and issuing unsecured debt. - Deposits:The Company held the following deposits at the end of Q3’10 and Q2’10: ($ in billions) September 30, 2010 June 30, 2010 Change U.S. Retail Deposits* $ $ - Other Deposits - Total $ $ - The weighted average original and remaining maturity on outstanding U.S. retail Certificate of Deposits (“CDs”) was 34 and 20 months, respectively. The average rate at issuance was 2.6%. During the third quarter of 2010, the Company continued to focus its deposit strategy on direct deposits gathered through Personal Savings® from American Express, in particular the High Yield Savings Account, rather than CDs distributed through third-party distribution channels. - Unsecured debt:During the quarter, the Company completed a 5-year senior unsecured debt transaction through its subsidiary, American Express Credit Corporation, with the issuance of $2B of notes on September 8, 2010 with a coupon of 2.75%. Ÿ Funding Sources:The Company’s primary funding sources consist of retail deposits, unsecured debt and asset-backed securities. The Company offers deposits within its American Express Centurion Bank and American Express Bank, FSB (“FSB”) subsidiaries (together, the “Banks”).These funds are insured up to $250,000 per account through the Federal Deposit Insurance Corporation (“FDIC”).During Q2’09, the Company, through FSB, launched a direct deposit-taking program, Personal Savings® from American Express, to supplement its distribution of deposit products through third-party distribution channels.This program makes FDIC-insured CDs and high-yield savings account products available directly to consumers. The Company currently has an objective to hold excess cash and readily marketable securities to satisfy all maturing long-term funding obligations for a 12-month period, in addition to having access to significant additional contingent liquidity sources in the event that access to its primary funding sources should become unavailable.As of September 30, 2010, the Company held $27B** of excess cash and readily marketable securities versus $18B of long-term debt and CDs maturing over the next 12 months. - Additional Funding Sources: The Company can also draw upon the following additional funding sources: Commercial Paper:At September 30, 2010, the Company had $0.9B of commercial paper outstanding. Discount Window:The Banks are insured depository institutions that have the capability of borrowing from the Federal Reserve Bank of San Francisco (i.e., access to the Federal Reserve Bank discount window), subject to the amount of qualifying collateral that they pledge. The Federal Reserve has indicated that both credit and charge card receivables are a form of qualifying collateral for secured borrowings made through the discount window. Bank Lines:At September 30, 2010, the Company maintained committed bank lines of credit totaling $10.3B, of which $3.9B was drawn as part of the Company’s normal non-U.S. funding activities. The committed facilities have $3.3B of expirations in 2011, with the remainder expiring in 2012.In July 2010, the Company allowed credit facilities totaling approximately $2B to expire. * Includes all deposits outstanding through the Company’s retail CD and sweep programs distributed through third-party distribution channels, in addition to its Personal Savings® direct deposit program. ** Excess cash includes $1.2B classified as other assets on the balance sheet, which is held against certain forthcoming asset-backed securitization maturities. 4 AMERICAN EXPRESS COMPANY THIRD QUARTER 2010 OVERVIEW CONSOLIDATED Ÿ Maturity Obligations:The maturities of the Company’s long-term unsecured debt, debt issued in connection with asset-backed securitizations and long-term CDs for the next four quarters are as follows: ($ in billions) Funding Maturities Quarter Ending: Unsecured Debt Asset-Backed Securitizations Certificates of Deposit Total December31, 2010 $ March31, 2011 - June30, 2011 September30, 2011 $ OTHER ITEMS OF NOTE Ÿ Department of Justice Complaint against American Express:On October 4, 2010, the United States Department of Justice (“DOJ”) and certain state attorneys general filed an anti-trust lawsuit against American Express Company, claiming that certain “non-discrimination” provisions in its merchant contracts violate antitrust laws.While announcing this lawsuit, the Justice Department also said that it reached agreements with Visa and MasterCard to settle similar claims against them.The Company has indicated that it will defend in court the rights of its cardmembers at the point of sale and its own ability to negotiate freely with merchants.The Company believes the case is wrong on the law; that it is a significant retreat from previous DOJ efforts to promote competition in payments; that it will ultimately limit customer choice and reduce competition; and that the DOJ’s remedy would strengthen Visa and MasterCard while harming smaller networks. Ÿ Enterprise Growth Group President:During the quarter, the Company announced the hiring of Dan Schulman as Group President – Enterprise Growth.Mr. Schulman will be responsible for the Company’s global strategy to expand alternative mobile and online payment services, form new partnerships and build revenue streams beyond the traditional card and travel businesses.He will also be responsible for the Company’s Business Development, Mergers and Acquisitions team, as well as Revolution Money and the Global Prepaid group.Mr. Schulman joins American Express from Sprint/Nextel where he was President of Sprint’s Prepaid group and prior to that he was the founding CEO of Virgin Mobile, later acquired by Sprint in 2009. Ÿ Benefit Recorded Related to a Net Investment in Consolidated Foreign Subsidiaries:In Q3‘09, the Company recorded a $180MM ($113MM after-tax) benefit, reflected in the “other, net” expense line in the Corporate & Other segment, associated with the Company’s accounting for a net investment in consolidated foreign subsidiaries.$135MM ($85MM after-tax) of this benefit represents a correction of an error related to the accounting for cumulative translation adjustments in prior periods.The impact of the incorrect accounting was not material to any of the quarterly or annual periods in which it occurred.A non-recurring $45MM ($28MM after-tax) related benefit was also recorded in Q3‘09 as a result of changes in the fair value of certain foreign exchange forward contracts that are economic hedges to foreign currency exposures of net investment in consolidated foreign subsidiaries. Ÿ Visa and MasterCard Litigation Settlements:In November of 2004, the Company filed suit against Visa Inc., Visa USA and Visa International (collectively “Visa”), MasterCard Inc. (“MasterCard”) and certain of their member banks to seek monetary damages for the lost business opportunity that resulted from the illegal conspiracy to boycott American Express from partnering with U.S. credit card issuing banks.The Company reached agreements with Visa on November 7, 2007 and with MasterCard on June 25, 2008.All defendants were removed and the case was dismissed. Under the terms of the settlement agreements, the Company will receive aggregate maximum payments of up to $2.25B from Visa and $1.8B from MasterCard.The settlement with Visa is comprised of an initial payment of $1.13B ($700MM after-tax) that was recorded in Q4’07 and received in March 2008, and quarterly payments of up to $70MM ($43MM after-tax) for four years from Q1’08 through Q4’11. The settlement with MasterCard is comprised of quarterly payments of up to $150MM ($93MM after-tax) for three years from Q3’08 through Q2‘11.The Company recognized $70MM from Visa for each of the past eleven quarters and $150MM from MasterCard for each of the past nine quarters pursuant to these agreements. The installment payments from both parties are subject to the Company achieving certain quarterly performance criteria in the GNS business within the U.S., which the Company believes it is positioned to meet.Payments earned through September 2010 have been recorded as a reduction to the “other, net” expense line within the Corporate & Other segment. 5 AMERICAN EXPRESS COMPANY THIRD QUARTER 2010 OVERVIEW CONSOLIDATED EXPANDED PRODUCTS AND SERVICES Ÿ During the quarter, American Express continued to invest in growth opportunities through expanded products and services. In our proprietary issuing and network businesses the Company: - Launched a new benefit that allows Membership Rewards points to be used for purchases at Amazon.com.Cardmembers enrolled in the Membership Rewards program can use points to pay for all or part of their Amazon.com purchases at the point-of-sale. - Ranked highest in a study by J.D. Power and Associates in overall customer satisfaction among 10 of the largest card issuers in the U.S.This marks the fourth consecutive year that American Express’ Cardmembers have recognized it for customer satisfaction. - With our partner US Airways, announced a new benefit for consumer, small business and corporate Platinum and Centurion cardmembers which will allow these cardmembers to have access to US Airways' 17 US Airways Clubs in 13 cities. This agreement is unique in that cardmembers can access US Airways Club locations regardless of which airline they are flying that day. - Introduced new travel benefits for Platinum and Centurion cardmembers, including a $200 airline credit fee to cover incidental airline fees incurred on a selected airline, a 20% travel bonus, which enhances the Membership Rewards Pay with Points feature, and an American Express mobile app to keep travelers informed with flight alerts, an airport lounge locator and more. - Launched Currency (getcurrency.com), an innovative, new online service where young adults can get fun, fresh advice on managing their personal finances.Created in partnership with Federated Media, Currency offers tips and suggestions on saving and spending, and allows visitors to the site to share their new knowledge on social networks and through a newly launched iPhone app: "Social Currency". In the GNS business the Company: - Through our partnership with Macy’s, announced the launch of the new Macy's American Express® Card, issued by Citi, which will provide Macy's American Express Cardholders attractive, in-store benefits when shopping at Macy's, as well as special out-of-store dining, travel and retail offers and will include other benefits, including participation in American Express’ Daily Wish program and various savings through Macy’s Star Rewards program. - Also launched a new co-branded Bloomingdale’s American Express® Card, issued by Citi, which will provide Bloomingdale’s American Express Cardholders the same great Insider rewards and services when shopping at Bloomingdale’s, as well as brand new dining, travel and retail offers when shopping outside of Bloomingdale’s. Cardholders will be able to participate in the Daily Wish program from American Express, access new emergency assistance referral services and enjoy a special suite of premium benefits with the new Bloomingdale’s Premium Travel Services. - Supported existing GNS partners in launching a wide range of new products and services.These include: Blue from American Express with Bank of Georgia (Georgia), Saison Platinum American Express Card with Credit Saison (Japan); and Pantai American Express Card with Maybank (Malaysia). Ÿ On October 18, 2010, announced a joint effort with SAP AG to develop an integrated solution enabling SAP customers in the U.S. to process electronic payments more seamlessly with American Express.Through this collaboration, the companies aim to clear roadblocks that can delay or deter corporate adoption of electronic payments.The companies plan to make the solution available in the first quarter of 2011. 6 AMERICAN EXPRESS COMPANY THIRD QUARTER 2010 OVERVIEW CONSOLIDATED Statements of Income (GAAP basis) (Preliminary) Quarters Ended Percentage (Millions, except per share amounts) September30, Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 13 % Net card fees (2 ) Travel commissions and fees 27 Other commissions and fees 15 Securitization income, net* NA 71 - Other 12 Total non-interest revenues 11 Interest income Interest and fees on loans 58 Interest and dividends on investment securities ) Deposits with banks and other 16 9 78 Total interest income 38 Interest expense Deposits 29 Short-term borrowings - 2 - Long-term debt and other 9 Total interest expense 12 Net interest income 57 Total revenues net of interest expense 17 Provisions for losses Charge card 89 ) Cardmember loans ) Other 22 46 ) Total provisions for losses ) Total revenues net of interest expense after provisions for losses 38 Expenses Marketing and promotion 68 Cardmember rewards 29 Cardmember services 2 Salaries and employee benefits 7 Professional services 22 Occupancy and equipment (1 ) Communications 92 ) Other, net ) # Total 28 Pretax income from continuing operations 79 Income tax provision 98 Income from continuing operations 70 Loss from discontinued operations, net of tax - (2 ) - Net income $ $ 71 Income from continuing operations attributable to common shareholders** $ $ 70 Net income attributable to common shareholders** $ $ 71 Earnings Per Common Share-Basic Income from continuing operations attributable to common shareholders $ $ 69 Loss from discontinued operations - - - Net Income attributable to common shareholders $ $ 69 Earnings Per Common Share-Diluted Income from continuing operations attributable to common shareholders $ $ 67 Loss from discontinued operations - ) - Net Income attributable to common shareholders $ $ 70 Average Shares Outstanding Basic 1 Diluted 2 # Denotes a variance of more than 100%. * In accordance with the new GAAP effective January 1, 2010, the Company no longer reports securitization income, net in its income statement. ** Represents income from continuing operations or net income, as applicable, less earnings allocated to participating share awards and other items of $13MM and $8MM for Q3’10 and Q3’09, respectively. 7 AMERICAN EXPRESS COMPANY THIRD QUARTER 2010 OVERVIEW CONSOLIDATED Ÿ Consolidated Total Revenues Net of Interest Expense:Consolidated total revenues net of interest expense increased 17% versus last year, reflecting increases of 23% in USCS, 1% in ICS, 17% in GCS, and 15% in Global Network and Merchant Services (“GNMS”).The increase in total revenues net of interest expense partially reflects the new GAAP effective January 1, 2010, which caused the reporting of write-offs related to securitized loans to move from securitization income, net in Q3’09 to provisions for cardmember loan losses in Q3’10.In addition, total revenues net of interest expense reflects higher discount revenues, greater travel commissions and fees, increased other commissions and fees and higher other revenues, partially offset by lower net interest income on the combined securitized and non-securitized loan portfolio, and lower net card fees. On an F/X adjusted basis, consolidated total revenues net of interest expense also increased 17%*. Ÿ Consolidated Provisions for Losses:Consolidated provisions for losses decreased 68% versus last year, reflecting decreases of 68% in USCS, 74% in ICS, 45% in GCS and 61% in GNMS.Provisions for losses declined despite the new GAAP effective January 1, 2010, which caused write-offs related to securitized loans to be reported in the provisions for losses line in Q3’10 as opposed to securitization income, net in Q3’09.The provision decrease reflects the benefit of improving year-over-year credit metrics in both the cardmember loan and charge card portfolios.On an F/X adjusted basis, consolidated provisions for losses also decreased 68%*. Ÿ Consolidated Expenses:Consolidated expenses increased 28%, reflecting increases of 26% in USCS, 25% in ICS, 12% in GCS and 19% in GNMS.The total expense increase reflected greater marketing and promotion expenses, increased cardmember rewards expenses, higher other, net expenses, greater professional services expenses, higher salaries and employee benefits expenses and increased cardmember services expenses, partially offset by lower occupancy and equipment expense and lower communications expenses.Q3’09 includes the $180MM net benefit from investments in consolidated foreign subsidiaries reported in other, net expenses.Adjusting for this benefit, total expenses would have increased 22%.On an F/X adjusted basis, consolidated expenses also increased 28%*. Ÿ Pretax Margin:Was 23.3% of total revenues net of interest expense in Q3’10 compared with 15.3% in Q3’09. Ÿ Effective Tax Rate:Was 33% in Q3’10 versus 30% in Q3’09.The tax rates in both quarters reflect the level of pre-tax income in relation to recurring permanent tax benefits. Ÿ Discount Revenue:Increased 13% on a 14% increase in billed business.The lesser revenue versus billed business growth reflects the relatively faster growth in billed business related to GNS, where discount revenue is shared with card issuing partners, and higher contra-revenues, including cash-back rewards costs and corporate incentive payments. - The average discount rate** was 2.56% in Q3’10 and Q2’10 versus 2.54% in Q3’09.As indicated in prior quarters, certain pricing initiatives, changes in the mix of business and volume-related pricing discounts and investments will likely result in some erosion of the average discount rate over time. Quarters Ended September30, Percentage Inc/(Dec) Card billed business** (billions): United States $ $ 13 % Outside the United States 17 Total $ $ 14 Total cards-in-force (millions): United States (3 ) Outside the United States 5 Total 1 Basic cards-in-force (millions): United States (4 ) Outside the United States 6 Total 1 Average basic cardmember spending*** United States $ $ 14 Outside the United States $ $ 17 Total $ $ 15 * As reported in this Earnings Supplement, F/X adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended September 30, 2010 apply to the period(s) against which such results are being compared).Management believes the presentation of information on an F/X adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. ** For additional information about discount rate calculations and billed business, please refer to the Third Quarter 2010 Earnings release, American Express Company Selected Statistical Information pages. *** Proprietary card activity only. 8 AMERICAN EXPRESS COMPANY THIRD QUARTER 2010 OVERVIEW CONSOLIDATED - Worldwide Billed Business:The 14% increase in worldwide billed business reflected growth of 12% in USCS, 12% in ICS, 19% in GCS and 24% in GNS.The table below summarizes selected billed business related statistics for Q3’10: Percentage Increase/(Decrease) Percentage Increase/(Decrease) Assuming No Changes in Foreign Exchange Rates Worldwide* Total billed business 14
